Casie Walker
                                         Burnet County District Clerk
                                        1701 East Polk Street, Suite 90
                                          Burnet, Texas 78611-2757
                                            Phone (512) 756-5450




November 20, 2015                                                              November 23, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number: 03-14-00577-CR
       Trail Court Number: 41204


Style: The State of Texas
       v.
       NICOLE DAWN HOLLAND



       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on November 12, 2015.




Sincerely,




Casie Walker
District Clerk